Judgment and order reversed on the law and a new trial granted, with costs to abide the event. The learned trial court erred in its charge to the jury relating to punitive damages. (Distin v. Rose, 69 N. Y. 122; Willard v. Press Publishing Co., 52 App. Div. 448.) There was error also in the charge that the jury might consider the justification pleaded by way of defense in determining whether the defendant uttered the slander. In view of the closeness of the issue on the question of fact, we do not think these errors can be overlooked. Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.